DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on July 12, 2017, claims benefit to a U.S. provisional application, filed on August 12, 2016.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 9, 2021 has been entered. 
Response to Amendment
This Office action is responsive to the amendment and arguments on July 9, 2021. Claims 1 and 39 were amended. Claims 1, 3-5, 36-43 and 46-52 are pending for consideration in the present U.S. non-provisional application.
Response to Arguments
The arguments (pages 6-8) directed to the rejections under 35 U.S.C. 103 have been considered. The arguments are directed to the amendment, and considered as moot based on new grounds of rejection in view of Gong et al. (US 2020/0068497 A1).
Allowable Subject Matter
Claims 5 and 43 are objected to as being dependent upon a rejected base claim, but would be considered as allowable if rewritten in independent form to include all of the limitations of 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 36, 39-41 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2013/0029657 A1) in view of Gong et al. (US 2020/0068497 A1).
1. A method (Gao, FIG. 5) comprising:
receiving, by a user equipment (UE), a primary synchronization sequence (PSS) signal, a secondary synchronization sequence (SSS) signal, and a physical broadcast channel (PBCH) from a base station, the PSS signal and the SSS signal providing a timing reference to be used for a cell-search by the UE to achieve coarse synchronization with the base station (Gao, paras. [0080], [0104], “In one embodiment, in a heterogeneous network described earlier in connection with FIG. 1, a TP specific reference signal (TSS) can be introduced to each TP deployed in the cell for new Release 11 and onward UEs to identify the closest TP and to calculate corresponding path loss for uplink open loop power control. The TSS could be transmitted in the same slots as PSS/SSS or could be allocated in a completely different time and frequency from the PSS/SSS. […] The process then proceeds to block 514 in which the PSS and SSS are used to acquire the cell identifier, OFDM symbol timing and sub-frame synchronization to the cell. The process then proceeds to block 516 in which system information is acquired based on the PBCH. For legacy UEs, CRS is used for path loss calculation to the eNB. For Release 11 and onward UEs, TSS may be used to find the closest TP and the path loss to the TP, as shown in block 518.” emphasis added.) 
estimating, by the UE, a path loss between the UE and the base station based on a radio resource management (RRM) measurement of at least the SSS signal (Gong, paras. [0068], [0164], “5G New Radio (NR) is envisioned to support a number of features that enhance the user experience by providing for faster data transfer and supporting larger numbers of connected devices. Various agreements have been reached between the various stakeholders formulating the 5G standards. Agreement 36.802 proposes support for beam or beam pair link (BPL) specific pathloss (PL) for uplink (UL) power control (PC). Under the agreement, a number of downlink (DL) reference signals (RSs) can be used for PL calculation for UL PC. If the power offset between a secondary synchronization signal (SSS) and a demodulation reference signal (DMRS) for the physical broadcast channel (PBCH) is known by the user equipment (UE), both the secondary synchronization signal (SSS) and the DM-RS can be used for determining the PL for the PBCH of the synchronization signal (SS) block. If the power offset between the SSS and the DMRS for the PBCH is not known by the UE, then only the SSS of the SS block is used for PL determination…” emphasis added.), the RRM measurement of the SSS signal being a synchronization signal reference signal received power (SS-RSRP) measurement type defined by a fifth generation (5G) new radio (NR) telecommunication standard (Gong, paras. [0068], [0164], “…In an embodiment, the PL is estimated according to the beam correspondence configuration. This configuration can be at least one of: 1) implicitly with or without PRACH transmission repetition using specific PRACH resources or preamble index implying whether or not to assist the Rx beam sweeping at the gNB; or 2) explicitly with or without beam correspondence at the gNB configuration. For the first configuration, the BSP specific PL estimation for UL transmission which has the association with the specific SS block index (idx) is derived from the RSRP which is only associated with a specific SS block idx. The idx is [0, L-1] and L is the maximum number of SS blocks within one SS burst. This first configuration corresponds to a RS relationship specific PL and implies that beam correspondence is assumed at gNB. For the second configuration, the PL estimation is derived from the RSRP which is associated with all SS block(s) which are associated with different SS block index (idx) within one SS burst. This second configuration is for cell specific PL and implies that beam correspondence is not assumed at gNB. Other factors may also be used as discussed below.” emphasis added. Id.); and
transmitting, by the UE, a random access channel (RACH) message in accordance with the estimated path loss (Gong, para. [0165], “…The PL for Msg3 (i.e. PUSCH transmission during RACH procedure) can be the same as the PL for Msg1 (i.e. Preamble) or the PL for Msg3 can be indicated with the RS relationship association between the antenna port group (APG) of DMRS for PUSCH with a specific SS block with specific index (idx).”)
Gao et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Gong et al. provides prior art disclosure and suggestions for the claimed invention, such as the RRM measurement of the SSS signal being a synchronization signal reference signal received power (SS-RSRP) measurement type defined by a fifth generation (5G) new radio (NR) telecommunication standard (Gong, paras. [0068], [0164], Id.) The prior art disclosure and suggestions of Gong et al. are for reasons of providing RS relationship specific pathloss estimation and power control (Gong, para. [0005], “Technical advantages are generally achieved by embodiments of this disclosure which describe systems and methods for power control for uplink transmission. An advantage of one or more embodiments of the present disclosure is providing RS relationship specific pathloss estimation and power control. Other advantages will be apparent to those of ordinary skill in the art upon reading the disclosure below.”) In view of the prior art of record, the 
3. The method of claim 1, further comprising: 
obtaining, by the UE, a cell identity of a cell of the base station from the PSS signal and SSS signal (Gao, paras. [0080], [0104], “…The process then proceeds to block 514 in which the PSS and SSS are used to acquire the cell identifier, OFDM symbol timing and sub-frame synchronization to the cell. The process then proceeds to block 516 in which system information is acquired based on the PBCH…” Id.)
36. The method of claim 1, wherein a transmit power level of the RACH message is based on the estimated path loss (Gao, paras. [0080], [0102], "In one embodiment, in a heterogeneous network described earlier in connection with FIG. 1, a TP specific reference signal (TSS) can be introduced to each TP deployed in the cell for new Release 11 and onward UEs to identify the closest TP and to calculate corresponding path loss for uplink open loop power control. The TSS could be transmitted in the same slots as PSS/SSS or could be allocated in a completely different time and frequency from the PSS/SSS. [...] Based on the above, the solution for TSS is backwards compatible, provides for TP association through the decoding of the TSS for Release 11 onward UEs, and provides for the ability to send PRACH to the closest TP using an uplink power that is appropriate for the TP." emphasis added.)
39. A user equipment (UE) (Zhao, FIG. 18) comprising: 
a non-transitory memory storage comprising instructions (Zhao, FIG. 18, Id.); and 
one or more processors in communication with the non-transitory memory storage (Zhao, FIG. 18, Id.), wherein the one or more processors execute the instructions to: 
receive a primary synchronization sequence (PSS) signal, a secondary synchronization sequence (SSS) signal, and a physical broadcast channel (PBCH) from a base station, the PSS signal Gao, paras. [0080], [0104], Id.); 
estimate a path loss between the UE and the base station based on a radio resource management (RRM) measurement of at least the SSS signal, the RRM measurement of the SSS signal being a synchronization signal reference signal received power (SS-RSRP) measurement type defined by a fifth generation (5G) new radio (NR) telecommunication standard (Gong, paras. [0068], [0164], Id.); and
transmit a random access channel (RACH) message in accordance with the estimated path loss (Gong, para. [0165], Id. cf. Claim 1).
Gao et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Gong et al. provides prior art disclosure and suggestions for the claimed invention, such as the RRM measurement of the SSS signal being a synchronization signal reference signal received power (SS-RSRP) measurement type defined by a fifth generation (5G) new radio (NR) telecommunication standard (Gong, paras. [0068], [0164], Id.) The prior art disclosure and suggestions of Gong et al. are for reasons of providing RS relationship specific pathloss estimation and power control (Gong, para. [0005], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of providing RS relationship specific pathloss estimation and power control.
40. The UE of claim 39, wherein the one or more processors further execute the instructions to: obtain coarse time/frequency synchronization information from the PSS signal Gao, paras. [0080], [0104], Id.)
41. The UE of claim 39, wherein the one or more processors further execute the instructions to: obtain a cell identity of a cell of the base station from the PSS signal and the SSS signal (Gao, paras. [0080], [0104], Id. cf. Claim 3).
46. The UE of claim 39, wherein a transmit power level of the RACH message is based on the estimated path loss (Gao, paras. [0080], [0102], Id. cf. Claim 36).
Claims 4, 37, 42, 47 and 49-52 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2013/0029657 A1) in view of Gong et al. (US 2020/0068497 A1), further in view of Lee et al. (US 2016/0192376 A1).
4. The method of claim 1, wherein the PSS signal and the SSS signal are received over a first carrier (Lee, paras. [0073], [0074], “Signals and/or channels may be associated with a cell that may correspond to a certain carrier frequency and/or geographic area. A carrier frequency may be a center frequency of a cell (e.g., the center frequency of a cell's supported bandwidth). An eNB may have one or more cells associated with it. An eNB may be or refer to a cell. [ ] Synchronization signals, which may include a Primary Synchronization Signal (PSS) and/or a Secondary Synchronization Signal (SSS), may be provided or transmitted, for example, by an eNB or cell. A WTRU may use such signals, for example, to acquire time and/or frequency synchronization with an eNB or cell…” emphasis added.), and wherein the RACH message is transmitted over a second carrier in accordance with a RACH configuration obtained from the first carrier, the second carrier being different than the first carrier (Lee, paras. [0073], [0306], “Signals and/or channels may be associated with a cell that may correspond to a certain carrier frequency and/or geographic area. A carrier frequency may be a center frequency of a cell (e.g., the center frequency of a cell's supported bandwidth). An eNB may have one or more cells associated with Such a random access procedure may indicate to the LPN what Macro cell the WTRU may (or may expect to or be expected to) use for DL transmissions or DL communication. The WTRU may obtain the RACH configuration from the LPN itself, or it may obtain the RACH configuration from the Macro cell. The RACH configuration may be provided by broadcast signaling (e.g., by the Macro or LPN) or dedicated signaling (e.g., from the Macro).” emphasis added.) The prior art disclosure and suggestions of Lee et al. are for reasons of supporting cell selection in low cost machine type communication devices (Lee, Abstract, “Systems, methods, and instrumentalities are disclosed to describe cell selection in low cost machine type communication (LC-MTC) devices. An LTC-MC device may measure a plurality of downlink signals from a plurality of cells. The LTC-MC may detect a channel condition, e.g., by determining a cell with better uplink coverage than a downlink cell. The detection of the channel condition may include measuring an uplink pathloss. The LTC-MC may report the channel condition as a decoupled channel condition, e.g., when an uplink cell is identified with uplink coverage better than the downlink cell. The channel condition may be reported, e.g., via a set of Physical Random Access Channel (PRACH) preambles. The set of PRACH preambles may be predefined. The channel condition may be reported via a higher layer signaling.”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of supporting cell selection in low cost machine type communication devices.

performing, by the UE while operating in an idle mode, cell selection and mobility support in accordance with the RRM measurement of the SSS signal (Lee, paras. [0092], [0105], “A WTRU may perform cell re-selection in an idle mode when a neighboring cell may become better than the current serving cell, for example, in terms of RSRP or RSRQ. The neighboring cell may be an intra-frequency, inter-frequency LTE cell or inter-RAT, e.g., UMTS or GSM, cell. The measurements and the determination of cell selection criteria that may trigger the WTRU to reselect to another cell may be done by the WTRU based on information provided by the eNB. […] Downlink signal readability for LPN may be considered. A LC-MTC device may read certain (e.g., all) downlink (or DL system) signals of the LPN, such as PSS and/or SSS, CRS, PBCH, and/or SIBs, which may enable it to measure downlink pathloss and/or synchronize with the LPN in terms of time and/or frequency offset. A LC-MTC device may not decode PBCH of the LPN, e.g., due to its poor received signal quality, while it may synchronize with the LPN in terms of time and/or frequency sync (e.g., based on one or more of PSS, SSS, and CRS).” emphasis added.) 
42. The UE of claim 39, wherein the PSS signal and the SSS signal are received over a first carrier (Lee, paras. [0073], [0074], Id.), and wherein the RACH message is transmitted over a second carrier in accordance with a RACH configuration obtained from the first carrier, the second carrier being different than the first carrier (Lee, paras. [0073], [0306], Id. cf. Claim 4).
47. The UE of claim 39, wherein the one or more processors further execute the instructions to: perform, while the UE is operating in an idle mode, cell selection and mobility support in accordance with the RRM measurement of the SSS signal (Lee, paras. [0092], [0105], Id. cf. Claim 37).
49. The UE of claim 39, wherein the RRM measurement is based on both the SSS signal and the PSS signal (Lee, para. [0105], Id.)
Lee, para. [0105], Id.)
51. The method of claim 1, wherein the RRM measurement is based on both the SSS signal and the PSS signal (Lee, para. [0105], Id. cf. Claim 49).
52. The method of claim 1, wherein the RRM measurement is based on both the SSS signal and the PBCH (Lee, para. [0105], Id. cf. Claim 50).
Claims 38 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2013/0029657 A1) in view of Gong et al. (US 2020/0068497 A1), further in view of Reider et al. (US 2017/0105136 A1).
38. The method of claim 1, further comprising: 
transmitting, by the UE while operating in a connected mode, an RRM measurement report to the base station in accordance with the RRM measurement of the SSS signal, the RRM measurement report and the SSS signal being communicated over the same carrier (Reider, paras. [0107], [0117], “The previous event indicator is set to "cell reselection evaluation", if the procedure 814 or 816 is the previous event. Optionally, an attribute "intra-frequency cell reselection" is set to the value "true", if the frequency of the reselected cell is the same frequency as the cell previously camped on. Otherwise, the attribute is set to the value "false" […] In an advanced implementation, the configuration message in the step 502 configures the mobile device 200 to report the quality of the PSS and the SSS, if the quality does not fulfil the RRC idle mode requirement, while the mobile device 200 is in the RRC connected mode. The report may further include records of any one of the measurements described above in the context of the RRC idle mode.” emphasis added.) The prior art disclosure and suggestions of Reider et al. are for reasons of improving cellular network coverage (Reider, para. [0141], “The technique can be used for an efficient buildout or upgrade of a cellular network and/or for ”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of improving cellular network coverage.
48. The UE of claim 39, wherein the one or more processors further execute the instructions to: transmit, while the UE is operating in a connected mode, an RRM measurement report to the base station in accordance with the RRM measurement of the SSS signal, the RRM measurement report and the SSS signal being communicated over the same carrier (Reider, paras. [0107], [0117], Id. cf. Claim 38).
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Gong et al. (US 2019/0387479 A1) provides prior art disclosure considered as relevant to the subject matter of the claimed invention (Gong, para. [0089], “In a NR system, RSRP(s) can be measured from the IDLE mode RS. One RSRP value is measured from the IDLE mode RS per SS block. The UE may measure one or more RSRP value from multiple SS blocks in an SS burst set and the measured values are referred to as "SS-block-RSRP". Consequently, for the high frequency transmission scenarios with multiple Tx/Rx beams at the network side and multiple Tx/Rx beams at the UE side, the UE may have multiple pathloss estimation based on multiple SS blocks and/or CSI-RS which is also configured for the mobility measurement during RRC connective state. In addition, Tx/Rx reciprocity at the network side and/or UE side, may impact the downlink pathloss measurement which will be used for the power control for the uplink channel/signal transmission (e.g. physical random access channel (PRACH) and/or PUSCH, and/or PUCCH and reference signals).”)

Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476